DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 22 November 2021 has been entered.
Disposition of claims:
	Claims 1, 13, and 17 have been amended.
	Claims 6-7 were withdrawn from consideration.
	Claims 1-19 are pending.
The amendment to claims 1, 13, and 17 has overcome the rejection of claims 1-5 and 7-19 under 35 U.S.C. 112(a) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claims 1, 13, and 17 has overcome the rejections of claims 1-3, 5, 10-11, 13-16, and 19 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) set forth in the last Office action 
The amendment to claims 1, 13, and 17 has overcome the rejections of claims 1-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claims 1, 13, and 17 has overcome the rejections of claims 1-5 and 8-12 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see the 4th and 5th paragraphs of p. 26 of the reply filed 22 November 2021, with respect to the rejection of claims 1-5 and 7-19 under 35 U.S.C. 112(a) set forth in the last Office action have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-19 under 35 U.S.C. 112(a) set forth in the last Office action has been withdrawn. 

Applicant’s arguments, see the final paragraph of p. 27 through the 1st paragraph of p. 29 of the reply filed 22 November 2021, with respect to (i) the rejections of claims 1-3, 5, 10-11, 13-16, and 19 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) set forth in the last Office action; (ii) the rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; and (iii) the rejections of claims 1-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action have been fully considered and are persuasive.  The rejections of (i) claims 1-3, 5, 10-11, 13-16, and 19 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) set forth in the last Office action; (ii) claims 17-18 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; and (iii) claims 1-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action have been withdrawn.

Applicant’s arguments, see the final paragraph of p. 27 through the 1st paragraph of p. 29 of the reply filed 22 November 2021, with respect to the rejections of  have been fully considered and are persuasive.  The rejections of claims 1-5 and 8-12 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action have been withdrawn.
Specifically, in light of Applicant’s arguments and further consideration, Applicant is correct that Ogasawara only shows compounds in which the terminal benzene rings of the fused ring structures of Ogasawara are substituted, as illustrated by Applicant on p. 28 of the reply filed 22 November 2021. The modification suggested in the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action would therefore, necessitate altering the exemplified substitution patterns of Ogasawara while additionally replacing one heteroaryl group for another heteroaryl group and further changing the positions of two of the four heteroaryl groups based on the similarity of position isomers. Considering that two of the modifications are simply based on what amounts to an obvious to try argument, taken as a whole, the modifications do not represent a selection from a finite number of identified, predictable solutions and is therefore not obvious.

Election/Restrictions
The response of 07 December 2020 to the Requirement for Restriction/Election of 07 October 2020 elected the species of each of T1 to T20 being CRT and each of W1 to W6 being CRW. Claims 1-5 and 8-19 read on this election.
The Office Actions of 05 April 2021 and 22 September 2021 examined these claims with regard to the elected species. As outlined above, all of the rejections under 35 U.S.C. §103(a) have been withdrawn.
An updated search of the prior art did not show the elected species. The search was expanded to find an examinable species based on MPEP 803.02. However, the expanded search of the prior art did not show any other examinable species.
Therefore, because all possible species have been searched, there is no longer a search burden and the Requirement for Restriction/Election of 07 October 2020 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia S. Whitehouse on 15 March 2022.

The application has been amended as follows: 


    PNG
    media_image1.png
    512
    875
    media_image1.png
    Greyscale
 Formula I,
	wherein T1 to T20 are independently selected from the group consisting of CRT and N, and W1 to W6 are independently selected from the group consisting of CRW and N, wherein there is no more than two N in each 6-member aromatic ring; 
each RT and each RW is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, deuterated alkyl, cycloalkyl, deuterated cycloalkyl, heteroalkyl, deuterated heteroalkyl, arylalkyl, deuterated arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, pyridine, pyrimidine, pyrazine, triazine, nitrile, isonitrile, benzonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; optionally, any two adjacent RT can join to form a ring, or an RW can join with a proximate RT to form a 5-membered ring,
with the proviso that when each of W3, W4, W5 and W6 are CRW, then at mostW are aryl, heteroaryl or silyl.

13.	(Currently Amended) An organic light emitting device (OLED) comprising: 


    PNG
    media_image1.png
    512
    875
    media_image1.png
    Greyscale
 Formula I,
	wherein T1 to T20 are independently selected from the group consisting of CRT and N, and W1 to W6 are independently selected from the group consisting of CRW and N, wherein there is no more than two N in each 6-member aromatic ring; 
each RT and each RW is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, deuterated alkyl, cycloalkyl, deuterated cycloalkyl, heteroalkyl, deuterated heteroalkyl, arylalkyl, deuterated arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, pyridine, pyrimidine, pyrazine, triazine, nitrile, isonitrile, benzonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; [[or ]]optionally, any two adjacent RT can join to form a ring, or an RW can join with a proximate RT to form a 5-membered ring,
with the proviso that when each of W3, W4, W5 and W6 are CRW, then at mostW are aryl, heteroaryl or silyl.


an anode; a cathode; an organic layer disposed between the anode and the cathode, the organic layer comprising a compound of Formula I

    PNG
    media_image1.png
    512
    875
    media_image1.png
    Greyscale
 Formula I,
	wherein T1 to T20 are independently selected from the group consisting of CRT and N, and W1 to W6 are independently selected from the group consisting of CRW and N, wherein there is no more than two N in each 6-member aromatic ring; 
each RT and each RW is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, deuterated alkyl, cycloalkyl, deuterated cycloalkyl, heteroalkyl, deuterated heteroalkyl, arylalkyl, deuterated arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, pyridine, pyrimidine, pyrazine, triazine, nitrile, isonitrile, benzonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; [[or ]]optionally, any two adjacent RT can join to form a ring, or an RW can join with a proximate RT to form a 5-membered ring,
with the proviso that when each of W3, W4, W5 and W6 are CRW, then at mostW are aryl, heteroaryl or silyl.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: As outlined in the Office action of 22 September 2021, Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) is the closest prior art. However, as described by Applicant in the final paragraph of p. 27 through the 1st paragraph of p. 29 of the reply filed 22 November 2021 the compounds Ogasawara are no longer render the current claim obvious. Additionally, the prior art does not provide additional teachings or provide motivation for modifying the compounds of Ogasawara to meet the limitations of the current claims.
With respect to the rejection of claims 1-5 and 8-12 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action specifically, in light of Applicant’s remarks and further consideration, the rejection has been withdrawn. Applicant is correct that Ogasawara only shows compounds in which the terminal benzene rings of the fused ring structures of Ogasawara are substituted, as illustrated by Applicant on p. 28 of the reply filed 22 November 2021. The modification suggested in the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”) set forth in the last Office action would therefore, necessitate altering the exemplified substitution patterns of Ogasawara while additionally replacing one heteroaryl group for another heteroaryl group and further changing the positions of two 
In sum, claims 1-19 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786